Citation Nr: 1329453	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  93-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
1989 for the award of service connection for compression 
fracture of L1.

2.  Entitlement to an initial rating greater than 10 percent 
for service-connected compression fracture of L1.

3.  Entitlement to a VA clothing allowance for 1997, 1998, 
1999 and 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2000 RO determination that the Veteran was 
not entitled to a clothing allowance for the years 1997, 
1998, 1999 and 2000.  In November 2000, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in March 2003, and later that month, the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals).

This appeal to the Board also arose from a November 2002 
rating decision in which the RO, inter alia, granted service 
connection for compression fracture of L1 and assigned an 
initial 10 percent rating effective date of September 26, 
1991.  In February 2003, the Veteran filed an NOD.  

In December 2003, the Board, inter alia, remanded the claim 
of entitlement to a VA clothing allowance for 1997, 1998, 
1999 and 2000 for further evidentiary development.

In March 2007, the Veteran testified on the issue of 
entitlement to a VA clothing allowance for 1997, 1998, 1999 
and 2000 during a Board hearing before a Veterans Law Judge 
(VLJ)..  A copy of the hearing transcript is associated with 
the claims file..

In June 2007, the Board, inter alia, remanded the claims of 
entitlement to an initial rating greater than 10 percent for 
service-connected compression fracture of L1 and entitlement 
to an effective date earlier than September 26, 1991 for the 
award of service connection for compression fracture of L1 
for RO issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board also remanded the issue of 
entitlement to a VA clothing allowance for 1998, 1999 and 
2000 for additional development.

By means of a February 2012 rating decision, the RO awarded 
an effective date of March 10, 1989 for the award of service 
connection for compression fracture of L1.  Also in February 
2012, the RO furnished the Veteran an SOC on the issues of 
entitlement to an initial rating greater than 10 percent for 
service-connected compression fracture of L1 and entitlement 
to an effective date earlier than March 10, 1989 for the 
award of service connection for compression fracture of L1.  
Later that month, the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2013, the Veteran testified at a video-conference 
hearing before the undersigned VLJ.  A copy of the hearing 
transcript is associated with the Virtual VA electronic 
records storage system.  Notably, the VLJ who conducted the 
March 2007 hearing is no longer employed by the Board, and 
cannot participate in the adjudication of this claim.  
Accordingly, there is no legal need to afford another 
hearing with another VLJ as the claim will be decided by a 
single VLJ.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2012).  See generally Arneson v. Shinseki, 24 Vet. 
App. 379 (2011).

Because the Veteran has disagreed with the initial rating 
assigned following the award of service connection for 
compression fracture of L1, the Board has characterized this 
claim in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board also observes that the February 2012 rating 
decision awarding an effective date of March 10, 1989, the 
/RO stated  asserted that the decision represented "a full 
grant of the issue which was on appeal so your appeal on 
this issue has been closed out."  Yet, the RO also issued an 
SOC on the same date on the effective date issued.  As the 
Veteran has argued entitlement to an effective date to the 
date of discharge from service, the RO's February 2012 
decision does not represent a full grant of the benefits 
sought on appeal.

A review of the Virtual VA electronic records storage system 
reveals that additional VA clinic records and examination 
reports have been added to the record since the RO last 
adjudicated the clothing allowance claim in an October 2011 
SSOC and the issues of entitlement to a higher initial 
rating and effective date of award for compression fracture 
of L1 in a February 2012 SOC.  As none of these records are 
pertinent for the clothing allowance claims for the years 
1997-2000 and the issue of entitlement to an earlier 
effective date of award for compression fracture of L1, the 
Board may decide these claims without RO review of this 
evidence in the first instance.  38 C.F.R. § 20.1304 (2012).

The Board's decision on the earlier effective date and 
clothing allowance claims is set forth below.  The claim for 
an initial rating greater than 10 percent for service-
connected compression fracture of L1 is addressed in the 
remand following the order; this matter is being remanded to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required. 

As a final preliminary matter, the Board notes that, during 
the April 2013 hearing, the Veteran reported increased 
severity of his low back pain with lower extremity 
radiculopathy-disability associated with his service-
connected shell fragment would SFW of the left back.  See VA 
examination reports dated June and July 2002.  Thus, an 
increased rating for SFW to the left back has been 
reasonably raised, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ-here, the RO.  
Therefore, the Board does not have jurisdiction over this 
claim which is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each matter herein decided have been 
accomplished.

2.  The Veteran first filed an application for service 
connection for compression fracture of L1 on March 10, 1989; 
there were no formal or informal service connection 
applications prior to March 10, 1989.

3.  The Veteran did not file timely applications for a 
clothing allowance for the years 1997, 1998, 1999 and 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 
10, 1989 for the award of service connection for compression 
fracture of L1 are not met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.160, 
3.157, 3.400 (2012)

2.  The criteria for a VA clothing allowance for 1997, 1998, 
1999 and 2000 are not met.  38 U.S.C.A. §§ 1162, 5107 (West 
2002 & Supp. 2012); 38 C.F.R. § 3.810 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

With respect to both claims on appeal, the Board remanded 
these matters in June 2007 to provide corrective VCAA 
notice.  An RO letter dated June 2007 advised the Veteran of 
the types of evidence and/or evidence deemed necessary to 
substantiate his claims, the relative duty on the part of 
himself and VA in developing his claims, the criteria for 
establishing an initial disability rating, and the criteria 
for establishing an effective date of award.

This appeal involving an earlier effective date for the 
award of service connection arose from an original award of 
service connection, so that the claim was not only 
substantiated, it was proven.  Thus, VCAA notice is not 
required with respect to the earlier effective date of award 
claim and does not give rise to a further duty to notify 
under the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to 
provide VCAA notice arises upon receipt of an NOD).  
Nonetheless, the RO has provided additional notice to ensure 
that no prejudicial error has occurred.

With respect to the clothing allowance claims, the RO 
provided corrective notice in June 2007 and the timing 
deficiency was cured with readjudication of the case in the 
October 2011 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Additionally, the Veteran has not alleged any 
prejudicial harm resulting from any notice error.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  The RO has 
associated with the claims file the Veteran's service 
treatment records (STRs), VA clinic records, medical and 
legal documents associated with an award of disability 
benefits with the Social Security Administration, and all 
private medical records which the Veteran has both 
identified and authorized VA to obtain on his behalf.  There 
are no outstanding requests to obtain any additional records 
which are necessary to decide the claims being finally 
adjudicated.

The claims being decided on appeal are largely based upon 
the date of filing of claim, or lack thereof.  There is no 
reasonable possibility that VA medical examination or 
opinion would help to substantiate these claims.

The Board also finds that the RO has complied with the prior 
Board remand instructions to the extent possible, and that 
no further action in this regard is warranted.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially 
complied with).  

In response to an April 2000 Board remand, the RO issued a 
notice letter in June 2000 and provided the Veteran VA 
examinations in July 2000 and July 2002.  In response to a 
December 2003 Board remand, the RO provided the Veteran 
corrective VCAA notice in September 2004 and February 2005, 
and verified that the Veteran was not paid a clothing 
allowance for the years 1997-2000 (see VA Memorandum dated 
July 8, 2005).  In response to a June 2006 remand, the 
Veteran was afforded a video-conference hearing before VLJ 
Pelletier in March 2007.  In response to a June 2007 Board 
remand, the RO provided the Veteran corrective VCAA notices 
in June 2007 and June 2011, issued an SOC pertaining to a 
higher initial rating as well as the effective date for the 
award of service connection for compression fracture of L1 
in February 2012, and readjudicated the claims.

Thus, the RO has directly responded and completed all prior 
remand directives.

As for the Veteran's April 2013 Board hearing, the Board 
notes that the Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the U.S. Court of Appeals for Veterans Claims held 
that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision 
Review Officer or VLJ who chairs a hearing to fulfill two 
duties: (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have 
been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 
(2010). 

Here, during the April 2013 hearing, the undersigned VLJ 
enumerated the issues on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding 
when and where the Veteran filed claims for a back 
disability and his clothing allowances which are dispositive 
issues on appeal.  See T. at pp. 7-14.  Therefore, not only 
were the issues "explained . . . in terms of the scope of 
the claim for benefits," but "the outstanding issues 
material to substantiating the claim[s]" were also fully 
explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussion did not reveal any evidence that might be 
available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that 
evidence had been overlooked with regard to the claims being 
decided on appeal.  As such, the Board finds that, 
consistent with Bryant, the undersigned VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2), and that the 
hearing was legally sufficient. 

The Board acknowledges that the Veteran previously testified 
before another VLJ in March 2007.  That VLJ took testimony 
on the clothing allowance claim, and the appeal involving 
the compression fracture of L1 had not been perfected to the 
Board at that time.  Any defects in the hearing procedure 
were cured with Board remand directives and the additional 
hearing before the undersigned in April 2013.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  The Veteran has been notified and 
made aware of the evidence needed to substantiate the 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
any of the matters herein decided, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Effective date - Compression fracture of L1

The Veteran seeks an effective date earlier than March 10, 
1989 for the award of service connection for compression 
fracture of L1.  He contends that his compression fracture 
was incurred in service and present at the time he filed his 
original service connection claim for "rheumatism, back" in 
October 1968.  He reports that a compression fracture had 
been detected during a June 1968 VA x-ray examination, and 
had been mentioned during a 1969 hospitalization.  See VA 
Form 21-4138 filing received on March 10, 1989.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . 
. . of compensation . . . shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation similarly states that the effective date "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i) 
(2012).

When an application for disability compensation is received 
within one year of the date of the veteran's discharge or 
release from service, the effective date of such award shall 
be the day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2012).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2012).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA 
to "determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

A claim for VA benefits, whether formal or informal, remains 
pending until it is finally adjudicated.  38 C.F.R. § 
3.160(c) (2012); see also Adams v. Shinseki, 568 F.3d 956, 
960 (Fed. Cir. 2009).  A claim will also remain pending if 
VA has failed to notify the claimant of the denial of the 
claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 
2002) (en banc). 

A subsequent final adjudication of a claim which is 
identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier 
claim.  Williams v. Peake, 521 F.3d 1348, 1351 (2008).  The 
later disposition, denying the claim on its merits, also 
decides that the earlier identical claim must fail.  Id.  
The notice given that the later claim has been disallowed 
informs the veteran that his claim for service connection 
has failed.  Id.  This notice affords the veteran the 
opportunity for appeal to the Board so that he might 
demonstrate that his/her claim should have been sustained.  
Id.

In certain circumstances, pursuant to the "implicit denial 
doctrine," "a claim for benefits will be deemed to have been 
denied, and thus finally adjudicated, even if [VA] did not 
expressly address that claim in its decision."  Adams, 568 
F.3d at 961.  The implicit denial doctrine also applies when 
the subsequent adjudication is a Board, rather than a 
regional office, decision.  Cogburn v. Shinseki, 24 Vet. 
App. 205, 212 (2010) (citing Jones v. Shinseki, 619 F.3d 
1368, 1373 (Fed. Cir. 2010)).

Historically, the Veteran served on active duty from October 
1963 to October 1968 wherein he incurred multiple SFW 
injuries to the upper left leg, the right buttocks, the 
right thigh, the left back and the right upper arm.  There 
was no x-ray finding of a compression fracture of L1.

On October 21, 1968, the Veteran filed his original VA 
compensation claim via a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) which, inter alia, 
sought service connection for SFWs with retained foreign 
bodies of the left hip, the left buttocks, the back and the 
right thigh as well as "Rheumatism, back & hips."

The Veteran was afforded VA Compensation and Pension (C&P) 
examination in November 1968.  At that time, the Veteran 
complained of low back ache.  The VA examiner generally 
noted that the Veteran's range of motion (ROM) of the back 
was intact.  An x-ray examination was interpreted as showing 
an irregularity at L1 which may be due to radiographic 
irregularities.  Otherwise, the radiologist provided an 
impression of "GROSSLY NORMAL LUMBAR SPINE."  Additional 
radiographic studies were recommended.  The VA examiner 
provided an impression of questionable "(?) spondylitis 
(infective or tumor) of L1."

An August 1969 RO rating decision, inter alia, granted 
service connection for SFWs of the left hip, the right thigh 
and hip, the left back and the buttocks.  The RO also 
determined that rheumatism was not found on examination.

In October 1978, the Veteran filed a claim for an increased 
rating for his "Back" condition.  He referred to treatment 
at Harlem Hospital.

A November 1978 VA C&P examination included the Veteran's 
report of an SFW to the left back which caused stiffness and 
pain during cold weather.  The VA examiner provided clinical 
findings for the SFW residuals.  An x-ray examination was 
interpreted as showing, inter alia, "slight wedging of L1 
with minimal irregularity of the opposing end-plates of T-1 
and L-1, most likely developmental in origin."

A January 1979 RO rating decision denied a claim for an 
increased rating for residuals of SFW of the left back.  By 
letter dated January 17, 1979, the Veteran was notified of 
this decision and his appellate rights.  Within one year of 
the date of notice, the Veteran did not submit an NOD or any 
new and material evidence warranting a readjudication.  
Thus, that decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.156(b), 20.300, 20.302(a) (2012). 

In pertinent part, a March 1988 VA C&P examination recorded 
the Veteran's complaint of low back pain.  No pertinent 
findings with respect to the low back were provided.

An April 1984 RO rating decision denied increased rating 
claims for residuals of SFW of the right thigh, residuals of 
SFW to the left hip, and a skin disorder.

In a VA Form 9 filing received in December 1988, the Veteran 
argued that the RO failed to adjudicate a claim for an 
increased rating for the lower back.  The Veteran described 
a history of low back pain treated privately with trigger 
point injections.  He made no reference to a compression 
fracture of L1.

In a VA Form 21-4138 filing received on March 10, 1989, the 
Veteran specifically requested service connection for a 
compression fracture which he argued had been noted on a VA 
x-ray examination in June 1968, and had been mentioned 
during a 1969 hospitalization.

In the February 2012 decision, the RO awarded an effective 
date of March 10, 1989 for the award of service connection 
for compression fracture of L1.  In so doing, the RO 
determined that March 10, 1989 was the earliest date for 
which the Veteran had requested service connection for 
compression fracture of L1.  The Board agrees.

Here, the Veteran's March 10, 1989 VA Form 21-4138 filing 
reflects the first time that he expressly requested service 
connection for compression fracture of L1.  There is no 
formal filing for a request for service connection for 
compression fracture of L1 in any written document prior to 
March 10, 1989.

The Veteran essentially argues that a service connection 
claim for compression fracture of L1 had been formally or 
informally raised at the time of his original October 1968 
application for service-connected benefits, which included 
his report of SFWs and "rheumatism" involving the low back.  
See, e.g., VA Form 21-4138 filed in February 1990.

As a general matter, the Board recognizes that the Veteran 
is not expected to be conversant in the technical diagnosis, 
or diagnoses, for the cause of his low back pain reported in 
his October 1968 service connection application for low back 
pain.  See generally Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a claim should focus upon the symptoms 
the claimant is attempting to service-connect however 
diagnosed).  The Board must also extend a sympathetic 
reading to all pro se pleadings of record.  Szemraj, 357 
F.3d at 1373.

However, the Board cannot reasonably construe the totality 
of the lay and medical evidence of record prior to March 10, 
1989 as encompassing a service connection claim for 
compression fracture of L1.  Prior to March 10, 1989, the 
Veteran's STRs did not reflect any evidence that the Veteran 
had incurred a compression fracture of L1 during service.

Additionally, the original November 1968 VA C&P examination 
did reflect an x-ray irregularity at L1, but no conclusive 
diagnosis was provided.  A November 1978 VA C&P examination 
included an impression of "slight wedging of L1 with minimal 
irregularity of the opposing end-plates of T-1 and L-1, most 
likely developmental in origin."  (emphasis added).  As a 
developmental abnormality is not subject to service 
connection, a claim of service connection for compression 
fracture of L1 was not reasonably raised.  See 38 C.F.R. 
§ 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Important for this decision, the VA examinations in November 
1968 and November 1978 did not reflect any opinion or 
suggestion that the Veteran's irregularity at L1 was a 
source of his low back pain.  The Veteran also did not 
suggest such a causal relationship, and there were no 
clinical records associated with the claims file which 
attributed a compression fracture of L1 to service.  The RO 
service-connected the Veteran's low back pain as an SFW to 
the left low back and rated the disability as noncompensable 
in the original August 1969 rating decision under DC 7805 
(pertaining to a scar disability).

Following the November 1978 VA C&P examination, the RO 
continued a noncompensable rating for the SFW of the left 
back in a January 1979 rating decision.  As held above, the 
RO's January 1979 rating decision became final.  In this 
decision, the RO determined that the SFW of the left back 
was the source of the Veteran's low back complaints for 
which he sought compensation.  The Veteran did not imply 
that the irregularity at L1 was the source of his low back 
pain, had not alluded to incurring a compression fracture in 
service, and the medical evidence did not correlate the 
irregularity at L1 as to having a service-connected origin.  
To the extent that the Veteran argues that he intended to 
seek service connection for compression fracture of L1 prior 
to March 10, 1989, the Board must find that this claim had 
been implicitly denied in the January 1979 RO rating 
decision.  Cogburn, 24 Vet. App. at 212-13; Adams, 568 F.3d 
956 (Fed. Cir. 2009); Williams, 521 F.3d 1348 (2008); 
Deshotel v. Nicholson, 457 F.3d 1258, 1261-62 (2006).

The Veteran has also referred to the findings from VA 
records prior to March 10, 1989 as demonstrating a formal or 
informal service connection claim for compression fracture 
of L1.  However, the presence of a clinical finding in VA 
clinic records, in and of itself, does not demonstrate an 
intent to file a service connection claim and may not serve 
as an informal service connection claim under either 
38 C.F.R. § 3.155(a) or 38 C.F.R. § 3.157.

Finally, the Board observes that an earlier effective date 
of award could potentially be awarded when additional and 
pertinent STRs which existed at the time of a prior final 
denial are received warranting readjudication of a claim.  
See 38 C.F.R. § 3.156(c).  Within the appeal period, the 
Veteran has submitted copies of STRs in his possession.  
See, e.g., Veteran's written statement with STR copies 
received in December 1993.  The records provided did not 
reflect any pertinent service department records which had 
not been previously obtained by the RO.  As indicated above, 
the Veteran first filed a service connection claim for 
compression fracture of L1 on March 10, 1989.  As such, an 
earlier effective date of award for service connection could 
not be based under 38 C.F.R. § 3.156(c).

In sum, the Board finds by a preponderance of the evidence 
that the Veteran first filed a formal application for 
service connection for compression fracture of L1 on March 
10, 1989; there are no formal or informal service connection 
applications prior to March 10, 1989.  The benefit of the 
doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  The claim, therefore, must be 
denied.

III.  Clothing allowance

The Veteran contends, in essence, that the annual claim 
filing requirements of 38 C.F.R. § 3.810 should not be 
applied to deny payment of a clothing allowance for the 
years 1997, 1998, 1999 and 2000.  He contends that the 
untimeliness of his applications were due to VA's failure to 
send him applications for the years in question - as the RO 
had been done previously.  See VA Form 21-4138 received in 
October 2000.  He asserts that he verbally raised the issue 
by phone calls to RO personnel but that the RO failed to 
process his application.  See NOD received November 2000.  
He also asserts that his annual clothing allowance should be 
permanent and not warranting an annual application.  See 
Veteran's statement received in March 2003.

Alternatively, the Veteran has also contended that he timely 
submitted clothing allowances to the Newark RO but that the 
applications were not appropriately handled as his claims 
file had been transferred to another VA entity.  See VA Form 
9 received in March 2003.  Yet, he also contends that his 
failure to submit timely applications was due to faulty 
memory secondary to his service-connected psychiatric 
disability and that the timely filing requirement should be 
waived.  Id.  See also VA Form 21-3138 received in March 
2004.

A veteran who has a service-connected disability is 
entitled, upon application therefore, to an annual clothing 
allowance as specified in 38 U.S.C.A. § 1162.  38 C.F.R. 
§ 3.810.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability and such 
disability is the loss or loss of use of a hand or foot 
compensable at a rate specified in 38 C.F.R. § 3.350(a), 
(b), (c), (d) or (f); or (2) the Chief Medical Director or 
designee certifies that, because of such disability, a 
prosthetic or orthopedic appliance is worn or used which 
tends to ware or tear the veteran's clothing, or that 
because of the use of a physician-prescribed medication for 
a skin condition that is due to the service-connected 
disability, irreparable damage is done to the veteran's 
outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date.  Subsequent annual payments for those meeting 
the eligibility requirements of paragraph (a) of this 
section will become due on the anniversary date thereafter, 
both as to initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).

38 C.F.R. § 3.810 further states that, except as provided in 
paragraph (c)(2) of this section, the application for 
clothing allowance must be filed within 1 year of the 
anniversary date for which entitlement is initially 
established; otherwise, the application will be acceptable 
only to effect payment of the clothing allowance becoming 
due on any succeeding anniversary date for which entitlement 
is established, provided the application is filed within one 
year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31st of the following year.  38 C.F.R. § 
3.810(c)(1).

If the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, then the 
application for clothing allowance may be filed within 1 
year from the date of notification to the veteran of such 
determination.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

The record reflects that, in December 1990, the Veteran 
submitted a claim for a clothing allowance as a result of 
using medication for service-connected nummular eczema.  In 
May 1991, the RO awarded a clothing allowance because of 
service-connected disability requiring the use of 
medication.  The Veteran was advised that his award was 
deemed "static" and requiring a reapplication after August 
1, 1991.  A VA Form 21-8678 (Application for Annual Clothing 
Allowance) was provided for his convenience.

The Veteran subsequently filed applications for clothing 
allowances in September 1991, July 1992, August 1993, June 
1995 and August 1996.  The RO allowed all of these 
applications.  Notably, the RO had assisted the Veteran by 
sending him a VA Form 20-8992 which advised him of the 
criteria for a clothing allowance, and allowed him to return 
the document by certifying his continued eligibility.

In pertinent part, the record next reflects that the Veteran 
submitted a written application for clothing allowances "for 
the past three to four years" on September 1, 2000.  The 
dispute in this case arises from the RO's determination that 
the Veteran did not timely file an application for clothing 
allowance benefits for the years 1997, 1998, 1999 and 2000.

For purposes of this decision, the Board will presume that 
the Veteran used medications to treat his service-connected 
skin disorder for the years 1997, 1998, 1999 and 2000 and, 
thus, was eligible for a clothing allowance.  Therefore, the 
dispositive issue on appeal is whether the Veteran filed 
applications for a clothing allowance within the 1-year 
anniversary dates as provided by 38 C.F.R. § 3.810(b).

Considering the record before the Board and the Veteran's 
contentions, the Board must find that the Veteran is not 
entitled to clothing allowances for the years 1997, 1998, 
1999 and 2000 due to untimely applications.  

First, the Board notes that the Veteran has presented 
contradicting statements as to whether or not he actually 
filed his annual clothing allowance applications for the 
years in question.  See VA Form 9 received in March 2003.  
Cf. VA Form 21-3138 received in March 2004.  One of these 
statements is not accurate.

The claims file does not reflect that timely applications 
were received which comports with his argument presented in 
the VA Form 21-3138 received in March 2004 - that he did not 
actually file for clothing allowances for the time periods 
in question.  To the extent a question of fact exists as to 
whether timely applications were received, the Board places 
greater probative weight to the Veteran's allegations of 
never having submitted applications for the years 1997-2000 
as that statement is more consistent with the evidentiary 
record.

Having found that the Veteran did not file timely 
applications, the Board notes that the language of 38 C.F.R. 
§ 3.810(c)(1) mandates that an application for a clothing 
allowance must be filed within 1 year of the anniversary 
date (August 1) for which entitlement is initially 
established.  The Board finds by a preponderance of the 
evidence that the Veteran did not file a timely application 
for clothing benefits for the years 1997, 1998, 1999 and 
2000.  As such, the Veteran cannot be paid a clothing 
allowance for these years.  

Notably, the application for a clothing allowance received 
in September 2000 is not timely for the year 2000, which was 
due on August 1, 2000, and may only be applied to the 
succeeding anniversary date.  38 C.F.R. § 3.810(c)(1).  
Additionally, the exception listed at 38 C.F.R. 
§ 3.810(c)(2) does not apply as eligibility for a clothing 
allowance had already been established in 1990.

In support of the claim on appeal, the Veteran appears to 
argue that the filing deadline should be extended on the 
basis of equitable tolling.  The doctrine of equitable 
tolling has been a matter of controversy and flux in VA 
benefits law.  See generally Henderson v. Peake, 22 Vet. 
App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 
F.3d 1201 (Fed. Cir. 2009) (overturning a prior holding in 
Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006) which held 
that a timely filing of a Substantive Appeal is subject to 
equitable tolling); Bowles v. Russell, 551 U.S. 205, 127 
S.Ct. 2360, 168 L.Ed.2d. 96 (2007) (holding that federal 
courts could not create equitable exceptions to 
jurisdictional requirements).

Assuming, arguendo, that equitable tolling may apply to 
filing an application for a clothing allowance, the Board 
finds that there is no basis in fact to apply equitable 
tolling in this case.  Here, the Veteran has been service-
connected for PTSD, rated as 50 percent disabling from 
January 17, 1989 to June 23, 1994, and 100 percent disabling 
thereafter.  He claims that memory difficulties due to 
service-connected PTSD prevented a timely filing.

However, the record establishes that the Veteran has never 
been deemed incompetent.  Additionally, between 1997 and 
2000, the Veteran is shown to possess the mental abilities 
to pursue compensation claims by testifying before the RO in 
July 1997, submitting private records and argument in May 
1998, submitting a facsimile statement in November 1999, and 
obtaining service organization representation in July 2000.  
On this record, the Board finds by a preponderance of the 
evidence that the Veteran's mental illness did not prevent 
him from timely filing his clothing allowances for the years 
in question. 

Second, "extraordinary circumstances" can invoke 
consideration of the principles of equitable tolling.  
McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005).  The 
Supreme Court has held that equitable tolling is generally 
available in two types of situations: (1) where the claimant 
was actively pursuing judicial remedies by filing a 
defective pleading during the statutory period or (2) where 
the claimant had been induced or tricked by his or her 
adversary's misconduct into allowing a filing deadline to 
pass.  Irwin v. Department of Veterans Affairs, 498 U.S. 89, 
111 S.Ct. 453 (1990). 

The Court, citing Irwin, adopted a three-part test to 
determine the appropriateness of equitable tolling based 
upon extraordinary circumstances as follows (1) the 
extraordinary circumstance must be beyond the appellant's 
control; (2) the appellant must demonstrate that the 
untimely filing was a direct result of the extraordinary 
circumstances and (3) the appellant must exercise "due 
diligence" in preserving his or her appellate rights, 
meaning that a reasonably diligent appellant, under the same 
circumstances, would not have filed a timely document.  As 
noted in Irwin, the concept of equitable tolling is less 
forgiving in situations of late filings (where claimant 
failed to exercise due diligence in preserving legal rights) 
or the "garden variety claim of excusable neglect."  Irwin, 
498 U.S. at 96, 111 S.Ct. at 453.  

The Board also takes notes of the discussion in Comer v. 
Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the 
Federal Circuit Court emphasized the fact that the VA 
disability system is paternalistic in nature, and not 
intended to include traps for unwary pro se litigants.  

In this case, the Veteran has not demonstrated due diligence 
in pursuing a clothing allowance for the years 1997-2000.  
He first asserts that VA had never sent him an application 
for benefits as had been done in the past.  The Board finds 
no statutory or regulatory duty on the part of VA in sending 
him an application for clothing allowance in advance of the 
expiration of the anniversary date.

The Veteran next asserts that he had conversations with RO 
personnel about his benefits, but that no action was taken.  
Notably, there are no written communications (e.g., an RO 
report of contact) to corroborate these assertions.  In any 
event, any erroneous advice or inaction by RO personnel 
cannot be used "to estop the government from denying 
benefits" when specific requirements are provided by statute 
and regulation.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 
S.Ct. 2465, 110 L.Ed.2d 387 (1990).

The Veteran's allegations also do not demonstrate any 
circumstances which existed beyond his control which 
prevented him from filing timely applications for clothing 
allowance benefits.  Any alleged negligence on the part of 
VA in not assisting him in not providing him an application 
could have been remedied by the Veteran simply submitting an 
application for the clothing allowance benefit.  Again, as 
indicated above, the Veteran demonstrated the mental 
capability of pursuing VA benefits.  

Furthermore, the Board finds that there is no credible 
evidence that the Veteran was prevented from timely filing 
applications for clothing benefits based upon any conduct, 
misrepresentation or trickery by VA.  The Veteran has not 
alleged any misconduct on the part of VA other than his 
applications may have been lost.  But, as indicated above, 
the Veteran has provided contradictory statements as to 
whether he filed applications for clothing allowances and 
the preponderance of the evidence establishes that his 
allegation of not filing applications for clothing 
allowances is factually correct.

In summary, the Board finds the Veteran is not entitled to 
equitable tolling as his untimely applications for clothing 
allowances were not due to mental illness or extraordinary 
circumstances.  In so deciding, the Board is very 
sympathetic to the Veteran's situation.  But, the Board is 
bound by the law and without authority to grant benefits on 
an equitable basis.  38 U.S.C.A. §§ 503, 7104.  No equities, 
no matter how compelling, can create a right to payment out 
of the United States Treasury that has not been provided for 
by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  
In reaching this decision, therefore, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 
49 (1990).  Based upon the foregoing, and for the reasons 
and bases stated, entitlement to retroactive payment of the 
annual clothing allowance for the years 1997, 1998, 1999 and 
2000 is not established.  38 U.S.C.A. § 1162; 38 C.F.R. § 
3.801.  The claim for retroactive payment of the annual 
clothing allowance for the years 1997-2000 is denied. 


ORDER

The claim of entitlement to an effective date earlier than 
March 10, 1989 for the award of service connection for 
compression fracture of L1 is denied.

The claim of entitlement to a VA clothing allowance for 
1997, 1998, 1999 and 2000 is denied.


REMAND

Unfortunately, the Board finds that further RO action in the 
appeal regarding the initial rating for compression fracture 
of L1 is warranted, even though such will, regrettably, 
further delay an appellate decision in this matter.

The RO last adjudicated the claim for an initial rating 
greater than 10 percent for the Veteran's service-connected 
compression fracture of L1 in a February 2012 SOC.  Since 
that time, the RO has associated with the Virtual VA 
electronic records storage system additional VA clinic 
records.  The Veteran was also afforded additional VA 
examinations in April 2012.  As these records are 
potentially relevant to the initial rating claim, the Board 
must remand the issue for RO readjudication and issuance of 
an SSOC if the decision is not fully favorable to the 
Veteran.  38 C.F.R. § 20.1304 (2012). 

On remand, the Board requests RO reconsideration and 
clarification of the rating assigned for the Veteran's 
compression fracture of L1.  The criteria for evaluating 
disabilities of the spine have been revised during this 
appeal period, which extends to March 10, 1989.  Effective 
September 23, 2002, VA revised the criteria for rating 
intervertebral disc syndrome (IVDS), and effective September 
26, 2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, DCs 5235 to 5243).  

As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

Under the criteria in effect prior to September 26, 2003, 
residuals of vertebra fracture were rated under DC 5285.  
Former DC 5285 provided that vertebral fractures were rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, DC 5285 (in effect prior to 
September 26, 2003).

Former DC 5292 provided ratings based upon limitation of 
motion of the lumbar spine while former DC 5295 provided 
ratings based upon characteristics of lumbosacral strain.  
See 38 C.F.R. § 4.71a, DCs 5292, 5295 (in effect prior to 
September 26, 2003).

Degenerative or traumatic arthritis established by x-ray 
findings was rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there was arthritis and at 
least some limitation of motion, but the limitation of 
motion was noncompensable under a limitation of motion code, 
a 10 percent rating could be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, DCs 5003 and 5010. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, in effect from September 26, 2003, 
the following ratings are assignable with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or when there is favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, DCs 
5235-5243 (in effect since September 26, 2003).

Any associated objective neurologic abnormalities, 
including, but not limited to bowel or bladder impairment 
are evaluated separately under an appropriate diagnostic 
code.  Id., Note (1). 

The Veteran is service-connected for residuals of SFW of the 
left back, rated as noncompensable from October 12, 1968 to 
January 16, 1989 and 20 percent disabling since January 17, 
1989, under DC 5320.  See RO rating decision dated August 
28, 2012 (located within Virtual VA).  The criteria of DC 
5320 contemplates extension and lateral movements of the 
cervical, thoracic and lumbar spines.  38 C.F.R. § 4.73, DC 
5320.

A VA nerves examiner in June 2002 provided opinion that the 
Veteran demonstrated soft tissue shrapnel which may be 
causing some of his low back complaints.  The Veteran also 
demonstrated degenerative disease of the lumbosacral spine 
on computed tomography (CT) scanning.  This examiner found 
no evidence of a current compression fracture, and further 
found that the Veteran's degenerative disease was unrelated 
to the SFW of the left back.

A July 2002 VA examiner, upon review of the claims file and 
the Veteran's entire medical history, found that the 
Veteran's degenerative joint disease of the lumbosacral 
spine was not due to the history of SFWs but due to obesity, 
congenital spinal stenosis and possibly back strain.  The VA 
examiner attributed the Veteran's chronic low back pain with 
limitation of motion and right S1 radiculopathy as likely 
related to the SFW of the left back.  The examiner also 
found that the Veteran's vertebral fracture of L1 was less 
likely due to the SFW.

In a November 2002 rating decision, the RO awarded a 10 
percent rating for compression fracture of L1 under DC 5010 
on the basis that there was objective evidence of painful or 
limited motion of a major joint or group of minor joints, or 
multiple joint involvement.

In a February 2012 rating decision, the RO awarded an 
effective date to March 10, 1989 for the award of service 
connection for compression fracture of L1 and assigned a 10 
percent rating effective March 10, 1989 under DC 5235, which 
is the current diagnostic code for vertebral fracture or 
dislocation (but notably cannot apply to a time period prior 
to September 26, 2003 as a matter of law).

Given the above, on remand ,the RO must clarify the basis 
for the award of an initial 10 percent rating for 
compression fracture of L1 since March 10, 1989.  In 
particular, the RO should consider the application of DC 
5285 to the Veteran's compression fracture of L1 for the 
time period prior to September 26, 2003 and explain the 
basis for the rating-whether based upon limitation of 
motion, muscle spasm, demonstrable deformity, etc.).

While the matter is on remand, to ensure that all due 
process requirements are met, the RO should undertake 
appropriate action to obtain and associate with the claims 
file all outstanding, pertinent records.

As for VA records, the claims file indicates that the 
Veteran has been receiving treatment from the New York VA 
Medical Center (VAMC).  The claims file contains VA medical 
records from the New York VAMC dated through August 28, 
2012; however, more recent records from this facility may 
exist.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain 
from the New York VAMC all records of evaluation and/or 
treatment of the Veteran since August 28. 2012, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities

The RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim 
on remaining appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2012) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2012).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition 
to the actions requested above, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the remaining 
claim on appeal.

Accordingly, this matter is hereby REMANDED for the 
following action:

1.  Obtain from the New York VAMC all 
outstanding, pertinent records of 
evaluation and/or treatment of the 
Veteran, since August 28, 2012.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an initial rating greater than 10 
percent for compression fracture of L1.  
Explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim for a higher initial rating for 
compression fracture of L1, in light of 
all pertinent evidence and legal 
authority.  In doing so,  clarify the 
basis for the award of an initial 10 
percent rating for compression fracture of 
L1 since March 10, 1989, including 
consideration of DC 5285 for the time 
period prior to September 26, 2003, and 
explain the basis for the rating-whether 
based upon limitation of motion, muscle 
spasm, demonstrable deformity, etc.).

6.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
furnish to the Veteran and his 
representative an appropriate SSOC and 
afford them  appropriate opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


